Citation Nr: 1701090	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cold injury residuals of the bilateral upper extremities.

2. Entitlement to service connection for cold injury residuals of the bilateral lower extremities.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for chronic periodontal disorder, to include a gum disorder.

5. Entitlement to a compensable rating for allergic rhinitis.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	David C. Cory, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 1966.  He also had additional duty with the Massachusetts Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2010, and January 2013 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida. 

In September 2011, the Veteran provided testimony about his hypertension and periodontal disease during a hearing conducted before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing is of record. 

In February 2012, the Board remanded the issues of entitlement to service connection for hypertension and a periodontal disorder for additional development.  In September 2013, the Board remanded these issues again as well as claims for service connection for cold injury residuals of the bilateral upper and lower extremities for additional development.  While these claims were pending on remand, the RO awarded service connection and assigned a noncompensable rating for allergic rhinitis in a December 2012 rating decision.  The Veteran was notified of the decision via letter dated January 15, 2013.  He submitted a timely notice of disagreement with the rating decision, received January 14, 2014, and subsequently perfected an appeal seeking an increased rating for allergic rhinitis.  The RO certified the claim to the Board for adjudication.  Thus, this claim is also before the Board for adjudication. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran filed a claim for a TDIU in August 2014.  Therefore, the issue is raised by the record and is properly before the Board as part and parcel of the claim for an increased rating for allergic rhinitis.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims for service connection for cold injury residuals of the bilateral upper and lower extremities, hypertension, and chronic periodontal disorder, to include a gum disorder in September 2013 to clarify whether the Veteran wanted to appear for a hearing in-person (i.e. a Travel Board) at the RO or a videoconference hearing.  While the Veteran (through his attorney) indicated his desire to waive his right to the hearing in correspondence dated in October 2013 and April 2014, he subsequently perfected an appeal seeking a compensable rating for allergic rhinitis and raised the issue of entitlement to a TDIU.  In his April 2015 substantive appeal for allergic rhinitis (which as noted above now also includes the TDIU issue), the Veteran requested a hearing before the Board at a local VA office.  Subsequently, through counsel, in August 2016, the Veteran indicated his desire to appear and provide testimony via videoconference equipment.  He did not specify which issues he wished to present before the Board.  The Board notes that a claim for TDIU may be intertwined with the other issues pending on appeal.  Under these circumstances, the Board finds that there remains an outstanding request for scheduling of the Veteran's Board videoconference hearing.  See 38 C.F.R. § 20.704(c) (2016).  As the AOJ schedules Board videoconference hearings, a remand of these matters for scheduling of the requested Board videoconference hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b)(2016).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



